Citation Nr: 1743803	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-34 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include plantar fasciitis, calcaneal spurs, and degenerative arthritis.

2.  Entitlement to service connection for a heart disability.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from February 1979 to November 1985, and from January 1991 to March 1991.  He also had service in the Reserve.  He is the recipient of the Army Good Conduct Medal on two occasions, the Army Commendation Medal with one bronze oak leaf cluster, and the Army Achievement Medal with four bronze oak leaf clusters.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This matter was remanded by the Board in July 2015 for additional development.

The appellant previously perfected an appeal for three additional issues, service connection for posttraumatic stress disorder (PTSD), a bowel disability, and tinnitus.  He withdrew his appeal of these issues in March 2014.  Because the withdrawal was received prior to the date the case was originally transferred to the Board in July 2014, those claims are outside the scope of this appeal, and no further action can be taken by the Board with respect to those claims.  See 38 C.F.R. § 20.204(b)(3).

The appellant's VA Form 9 for the issue of entitlement to service connection for an acquired psychiatric disorder, to include mood disorder, anxiety disorder, and chronic anger disorder, was received in June 2017.  However, this issue has not yet been certified to the Board.  

Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35.  However, when an appeal is certified to the Board for appellate review and the record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).

As the required notifications have not been sent in regard to the VA Form 9 filed in June 2017, the Board declines to take any further action on the issue at this time.  This delay is needed to ensure that the appellant is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015).  Further, the appellant has representation which has been limited to that issue.

The Board notes that the issue of entitlement to service connection for degenerative arthritis of the feet was deferred in a July 2017 rating decision, pending an addendum medical opinion.  However, the March 2011 rating decision, from which the issues currently before the Board stem, denied service connection for plantar fasciitis, claimed as bilateral heel and foot condition.  The appellant's original claim, received in July 2010, was for a bilateral foot condition.  Thus, although the appellant claimed service connection for degenerative arthritis in May 2017 and the informed the RO in July 2017 that he meant for the claim to include his bilateral feet, the issue of entitlement to service connection for a bilateral foot disability, to include plantar fasciitis, calcaneal spurs, and degenerative arthritis, is properly before the Board.

The issue of entitlement to service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The evidence is in equipoise as to whether the appellant's current bilateral foot disability, manifested by plantar fasciitis, calcaneal spurs, and degenerative arthritis, is causally related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral foot disability, to include plantar fasciitis, calcaneal spurs, and degenerative arthritis, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  In light of the full grant of the issue decided herein, further discussion of the duty to notify or assist is not necessary.


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the "active military, naval, or air service."  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  


III.  Analysis

The appellant contends that his current bilateral foot disability was caused by his active service.  He has competently and credibly reported continuing to experience foot pain intermittently since separation from service.

The appellant was afforded a VA examination in January 2011.  The claims file was reviewed.  The appellant reported that he experienced pain during inservice physical training and was seen for the pain on multiple occasions.  He reported that he has continued to experience bilateral foot and heel pain intermittently since separation from service.  He was diagnosed with bilateral plantar fasciitis.  The VA examiner opined that it was less likely than not that the appellant's plantar fasciitis was caused by or a result of his active service.

An addendum opinion from the January 2011 VA examiner was obtained in February 2017.  The VA examiner explained that, although the appellant had mild degenerative joint disease (DJD) and heel spurs, those are very common in persons the appellant's age.  The VA examiner stated that neither was a clinical condition; thus, no medical opinion was provided.

The appellant was afforded another VA examination in July 2017.  The claims file was reviewed.  He was diagnosed with bilateral degenerative arthritis, bilateral calcaneal spurs, and bilateral plantar fasciitis.  He did not have pes planus.  The VA examiner opined that it was at least as likely as not that the appellant's bilateral degenerative arthritis was caused by or a result of his active service because the appellant's service treatment records document complaints of foot pain and the foot pain has continued since separation.  

An addendum opinion was obtained from the July 2017 examiner in August 2017.  The VA examiner opined that it was at least as likely as not that the appellant's bilateral plantar fasciitis and bilateral calcaneal spurs were caused by or a result of the appellant's active service.  The VA examiner noted that a December 1981 clinical note stated that the appellant complained of left heel pain and tenderness in the plantar surface and calcaneus, a February 1982 note stated that the appellant was seen for left foot pain at the heel, a March 1982 note stated that there were complains of sharp pain in the right heel after running on rocks, and a second March 1982 note reported continuing left foot pain and tenderness on the plantar surface.

Upon weighing the evidence, the Board finds that the July 2017 examination report and the August 2017 addendum are entitled to greater probative weight than the January 2011 opinion and February 2017 addendum because the July and August 2017 opinions are well-reasoned and fully consider the appellant's lay reports of continuity of symptomatology.  Thus, the Board finds that the evidence is in relative equipoise as to whether the appellant's current bilateral foot disability was caused by or a result of his active service.  Affording the appellant the benefit of the doubt, the Board finds that it is at least as likely as not that his bilateral foot disability, characterized by plantar fasciitis, calcaneal spurs, and degenerative arthritis, is caused by or the result of his active service.  38 C.F.R. § 4.3.



ORDER

Entitlement to service connection for a bilateral foot disability, to include plantar fasciitis, calcaneal spurs, and degenerative arthritis, is granted.


REMAND

In his VA Form 9, received in November 2013, the appellant requested a videoconference Board hearing.  A review of the record indicates that no action has been taken on the appellant's request for a hearing.

Under applicable regulation, a hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

In order to ensure full compliance with due process requirements, a hearing must be scheduled.  As videoconference Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a).

The Board also notes that the appellant revoked his representation by the American Legion in November 2015 because he wished to have a private attorney represent him.  However, the representation provided by a private attorney is limited to the issue of entitlement to service connection for anxiety disorder.  It is thus unclear whether the appellant wishes to be represented with respect to his claim of service connection for a heart disability.  Without a valid Form 21-22 or 21-22a, the Board cannot recognize any representation at this time as to this issue.  See 38 C.F.R. §§ 20.602 - 20.605.  Thus, the RO should request clarification from the appellant as to whether he desires representation for the issue of entitlement to service connection for a heart disability.

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This duty includes making as many requests as necessary to obtain relevant records in the custody of a Federal department or agency such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).

In this case, the record includes a copy of a letter the appellant sent to SSA, which was received in January 2016.  He described being subjected to chemical experiments while on active duty.  It does not appear that the RO has requested copies of any SSA records pertaining to the appellant, that any records have been received, or that SSA has indicated that the records do not exist or that further efforts to obtain them would be futile.  Thus, a remand is warranted to enable the RO to continue its efforts to obtain these potentially relevant records.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

Accordingly, the case is REMANDED for the following action:

1.  Request clarification from the appellant as to whether he desires representation for the issue of entitlement to service connection for a heart disability.  Provide the appellant with VA Forms 21-22 and 21-22a.  The AOJ should request that, should the appellant desire to be represented, a completed and signed VA Form 21-22 or 21-22a, as appropriate, be submitted.

2.  Undertake appropriate efforts to obtain copies of SSA records pertaining to the appellant, to include copies of any decisions rendered and the records upon which such decisions were based.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought is not granted, furnish the appellant a Supplemental Statement of the Case and the opportunity to respond.

4.  The appellant should then be scheduled, in accordance with appropriate procedures, for a Board videoconference hearing before a Veterans Law Judge.  38 U.S.C.A. § 7107.  

The notification letter should be mailed to the appellant and his representative, if any, at their most recent addresses of record.  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76.  

After the hearing is held, or if the appellant cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


